UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-6729


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

STEPHEN ALEXANDER FRITZ,

                Defendant - Appellant.



Appeal from the United States District Court for the Western
District of Virginia, at Big Stone Gap.      James P. Jones,
District Judge. (2:13-cr-00002-JPJ-PMS-1)


Submitted:   October 19, 2015             Decided:   October 22, 2015


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry W. Shelton, Federal Public Defender, Brian J. Beck,
Assistant Federal Public Defender, Abingdon, Virginia, for
Apellant. Anthony P. Giorno, United States Attorney, Jean B.
Hudson, Assistant United States Attorney, Charlottesville,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Stephen Alexander Fritz appeals the district court’s order

denying his 18 U.S.C. § 3582(c)(2) (2012) motions for a sentence

reduction.     We generally review an order granting or denying a

§ 3582(c)(2)      motion   for    abuse       of    discretion.            See    United

States v. Goines, 357 F.3d 469, 478 (4th Cir. 2004).                        We review

de novo, however, a district court’s determination of the scope

of its authority under § 3582(c)(2).                  United States v. Dunphy,

551 F.3d 247, 250 (4th Cir. 2009).                   Here, the district court

correctly concluded that Fritz was not eligible for a sentence

reduction; because Fritz was sentenced as a career offender,

Amendment 782 to the Sentencing Guidelines, which reduced the

offense levels applicable to drug offenses, did not have the

effect    of   lowering    his        applicable         Guidelines    range.         We

therefore affirm the district court’s order.                       We dispense with

oral   argument    because      the    facts       and    legal    contentions       are

adequately     presented   in    the    materials         before    this    court    and

argument would not aid in the decisional process.

                                                                                 AFFIRMED




                                          2